DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/22 has been entered. Claims 1-2, 6-7, 9-16 and 20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 3/3/2022 have been fully considered but they are not persuasive. 
Regarding the arguments in relating to the amended limitations in the independent claims 1, 15 and 20, examiner respectfully disagrees. Please see the newly cited reference: Saxena et al. (US 20180165611) below.
Saxena teaches at para. 298: sales commerce functions broadly refer to commerce-related activities, operations or processes associated with the sale of a commercial offering, such as a good, service or work, the seller of a commercial offering completes a sale in response to an interaction with the buyer; para. 302: the resulting commerce-related, blockchain-associated cognitive insights for sales may also include a smart contract containing instructions for an individual to complete a purchase of one or more kitchen appliances of their choice… results in the execution of the smart contract; 
para. 46-47: the user may receive a notification while they are eating lunch at a recommended restaurant that their next flight has been canceled due to the previously-scheduled aircraft being grounded. As a result, the user may receive two cognitive insights suggesting alternative flights on other carriers. Thus, due to the smart contract pipeline is no longer available because of service interruption, generating a new/alternative smart contract pipeline by provide alternative contract(s) for the users to elect, e.g., flight at certain time, additional charges etc. or alternative atomic transportation contract is arranged for completing a service – see para. 191; 
para. 103: the dynamic pipeline engine 438 is implemented to interact with the dataset engine 322 to perform various operations related to receiving one or more sets of data from one or more sourcing agents, apply enrichment to the data, and then provide the enriched data to a predetermined destination. Thus, the newly cited reference does teach the monitoring the smart contract and generating a service pipeline with an alternative atomic contract(s) as necessary for users or relating parties.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 9, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Isaacson et al. (US 20170256000) in view of Kempf (US 20190058709) and further in view of Pollak et al. (US 20140324633) and Saxena et al. (US 20180165611).

Specification, para. 8: “identifying at least one intent from the service request, selecting a plurality of atomic contracts each of which is related to the at least one intent”.
para. 10 teaches “categorizing the plurality of services based on types of the identified plurality of services, wherein the types are determined based on the at least one of the at least one service request item or the at least one attribute, and establishing a hierarchical level among the plurality of services based on the categorizing.”

As per claims 1, 15, 20, Isaacson et al. teaches
a method of managing a service request in a blockchain network, the method comprising: receiving, by a first device, a service request; identifying at least one intent from the service request (fig. 13: receive a user input/request for iPHONE 5S and sellers/vendors, e.g., Verizon, Sprint, Apple etc… available options are displayed for user selections; fig. 14b: determining, based at least in part on the correlation, that the query is associated with one of a search intent and a purchase intent to yield a determination; para. 29: receiving, via the user interface, an interaction by a user with an object associated with a site, the interaction indicating a user intent to make a purchase. A determination is made that the user input is associated with one of a search/query intent and a purchase intent. When the determination indicates the search intent); 
identifying a plurality of services included in the service request; categorizing the plurality of services based on types of the identified plurality of services, wherein the types are determined based on the at least one of the at least one service request item or the at least one attribute; establishing a plurality of hierarchical levels each of which corresponds to the plurality of services based on the categorizing (para. 127: information input by the user is directed to a specific item or category; para. 131, 225: provide goods or services accessible via the API; para. 338: the user provides input in a unified input field, such as "buy acme toaster 4.5" which the system and the classifier categorize as a desire to make a purchase of a particular toaster model. There are different categories of products/services; para. 444: provide a listing of alternate services which are available to be performed through the browser API interface; para. 123: a lower level, or deeper portion in a website is www.merchant.com/products/hats/greenhat. Thus, products/services are categorized into different levels of categories or sub-categories or hierarchical order; para. 395-396: presentation of products/services. Items could be grouped as toys, or kitchen items, or bathroom items, or office materials etc.)
selecting a plurality of atomic contracts, each of which is a complete contract satisfying the at least one intent and corresponding to each of the plurality of services, wherein each of the plurality of atomic contracts is previously generated prior to the service request in connection with each of a plurality of second devices on the blockchain network in response to a request similar to the service request and is verified in the blockchain network (figs. 8-9: based on the user input, display to the users available options for different merchants/service providers for the user to select; fig. 14b: determining, based at least in part on the correlation, that the query is associated with one of a search intent and a purchase intent to yield a determination; para. 30: the user input includes a text-based query, and the search engine correlates the text-based query with a product database of products for sale from merchants (service entities/second devices) to produce a correlation. Based on the correlation, a determination is made that the user input is associated with one of a search intent and a purchase intent; para. 32, 38: a purchase management engine receives the various pieces of data and correlates the data into a single user account that spans multiple purchasing platforms. The account can be stored on a blockchain as well. The complete correlated data can actually be presented at any of the traditional non-merchant sites, individual merchant sites; para. 115: present purchasing options in response to the user input/search; para. 212: fig. 13 illustrates the input field has data that results in various options presented. An application and/or backend associated with the interface can preprocess purchasing and delivery information with various websites, vendors, etc. to enable the user to scan through options from different sources and just "one-click" from the chosen source; para. 534, 548-549: using the blockchain to store and maintain knowledge about browser API transactions. A blockchain is a distributed database that maintains a continuously growing list of ordered records called blocks. Each block contains a timestamp and a link to a previous block. Blockchains are "an open, distributed ledger that can record transactions between two parties efficiently and in a verifiable and permanent way. Decentralized consensus can therefore be achieved with a blockchain. This makes blockchains suitable for the recording of events such as purchasing transactions as disclosed herein; para. 529: blockchain technology, any communication between a buyer and a seller or products could be implemented through a contract on a blockchain and payment could be submitted through user addresses according to blockchain technology. For example, a smart contract programmed and implemented on a blockchain could receive and implement items in the transactions.)
determining whether at least one atomic contract, among the plurality of atomic contracts, is unavailable; selecting an alternative atomic contract replacing the at least one atomic contract determined to be unavailable, based on the hierarchical level corresponding to a service among the plurality of services which is corresponding to the alternative atomic contract positioned at a same level in the hierarchical level as a service corresponding to the at least one atomic contract determined to be unavailable (para. 529: any communication between a buyer and a seller or products could be implemented through a contract on a blockchain and payment could be submitted through user addresses according to blockchain technology. See fig. 18C: receiving a click interaction by the user which indicates a user intent to make a purchase. Such communication in purchasing is implemented through a contract; para. 123: a lower level, or deeper portion in a website is www.merchant.com/products/hats/greenhat. Thus, products/services are categorized or grouped in hierarchical levels; para. 389: if the shopping cart includes three items from three different sites/atomic contracts, and the second item from the second site is a toaster but not quite the right toaster/unavailable, a selectable object can be presented to continue shopping at that site for similar products. If the user chooses a separate toaster, the user could transition back to the shopping cart with the separate toaster replacing the initial toaster for again single click purchase of a group of items; fig. 17: payment options, shipping options, ship to etc. each of the selected options is a single agreement/atomic contract for the purchasing service; para. 408: ensure that an improper or unavailable option is not presented to the user as part of the improved checkout process is available through the use of the browser API – see fig. 8: products/services purchase options; para. 254: present to the user alternate similar widgets in different sizes and colors; para. 546, 555).- 28- 0502-0414 (SH-56273-US-DMC)  
generating a new contract including the plurality of atomic; and broadcasting the new contract over the blockchain network (para. 283: hitting enter after entering the text in the unified input field could cause a new tab to be loaded with a purchase summary of the just-executed order, potentially allowing the user to modify shipping options, product options, billing information, or other order details. The system can place the order automatically based on the user hitting enter in the unified input field, and transition the user to a new tab of a webpage for purchasing accessories, service related to the item purchased, technical support pages, or some other related web resource; para. 529-530, 546-549).  Even if Isaacson et al. does not explicitly teach each of the plurality of atomic contracts is generated in connection with each of a plurality of second devices, 
Kempf teaches 
each of the plurality of atomic contracts is generated in connection with each of a plurality of second devices (para. 40: interconnection components, in a network fabric to facilitate a blockchain-based tenant management methodology based on smart contracts); selecting a plurality of atomic contracts, each of which is a complete contract satisfying the at least one intent, wherein each of the plurality of atomic contracts is previously generated prior to the service request in connection with each of a plurality of second devices on the blockchain network in response to a request substantially similar to the service request and is verified in the blockchain network (fig. 7: establishing tenant contracts based on the service level agreements involving required services, policies, business rules etc. Thus, service contracts are existed based on the predefined/predetermined service levels; para. 6: smart contracts are written on a distributed system comprising a blockchain database, a state machine where the contracts are executed, and a consensus protocol to ensure all nodes agree on the ordering and content of transactions; para. 16: a customized contract can easily be made to match the particular requirements of a tenant, wherein new services can be added to the tenant authorization and charging system by simply adding additional functions to the contract libraries; para. 33: subscribers/tenants may access/consume resources/services; para. 48, 75, 84: a customized contract can easily be made to match the particular requirements of a tenant, wherein new services can be added to the tenant authorization and charging system by simply adding additional functions to the contract libraries; para. 104: that skilled artisans will recognize that additional and/or alternative services may be provided by writing smart contracts that extend the Service contract type to suit different tenants' requirements, constraints, policies, etc…). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Isaacson and Kempf in order to effectively and securely manage contracts between associating entities.
Isaacson does teach unavailable option including website, API etc. which can be a contract. However, Isaacson and Kempf do not explicitly disclose the unavailable contract. 
Pollark teaches unavailable contracts and the alternative atomic contract replacing the at least one atomic contract determined to be unavailable at para. 136: referring again to fig. 13 beginning at Block 1305, the dispatch engine 104 may respond to the detection of a freight request requirement mismatch by automatically applying a matching process to identify and reserve an alternative freight service offering. The purpose of the alternative freight service offering may be to replace an asset in the compound service offering that has otherwise become unavailable. The re-planning process may be similar to the matching process described above, with the exception that much of the human-in-the-loop decision making may be omitted (e.g., shipper selection from among several alternative freight service offerings) as long as the original contractual terms of the freight transaction (e.g., total price) are not violated; para. 13: contracts between shippers and carriers; para. 141: the system 100 may automatically generate industry-standard shipping artifacts, such as order confirmations and Bills of Lading for the alternative freight service offering that was newly added to the compound service offering already in progress (Block 1360). Presuming the alternative freight service offering may be added to the combined service offering already in progress without violating the consolidated price and consolidated transit time terms contractually agreed to by the shipper. Since the alternate freight service offering/contract is at the same category of service as of the unavailable service, the alternative contract/service is at the same hierarchical level as a service corresponding to the at least one atomic contract determined to be unavailable. Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Isaacson, Kempf and Pollark in order to effectively replace at least an unavailable product, service, contract etc. which allow better communication between parties and services to the users.
Isaacson, Kempf and Pollark do not explicitly teach pipeline.
	Saxena et al. teaches 
determining whether a smart contract pipeline is available in the blockchain network; and in response to a determination that the smart contract pipeline is not available, deploying the smart contract pipeline in the blockchain network, wherein the smart contract pipeline is deployed by generating the smart contract pipeline including the plurality of atomic contracts and the alternative atomic contract by putting the plurality of atomic contracts and the alternative atomic contract in sequence, parallel or hybrid combinations (para. 298: sales commerce functions broadly refer to commerce-related activities, operations or processes associated with the sale of a commercial offering, such as a good, service or work, the seller of a commercial offering completes a sale in response to an interaction with the buyer; para. 302: the resulting commerce-related, blockchain-associated cognitive insights for sales may also include a smart contract containing instructions for an individual to complete a purchase of one or more kitchen appliances of their choice… results in the execution of the smart contract; para. 46-47: the user may receive a notification while they are eating lunch at a recommended restaurant that their next flight has been canceled due to the previously-scheduled aircraft being grounded. As a result, the user may receive two cognitive insights suggesting alternative flights on other carriers. Thus, due to the smart contract pipeline is no longer available because of service interruption, generating a new/alternative smart contract pipeline by provide alternative contract(s) for the users to elect, e.g., flight at certain time, additional charges etc. or alternative atomic transportation contract is arranged for completing a service – see para. 191; para. 103: the dynamic pipeline engine 438 is implemented to interact with the dataset engine 322 to perform various operations related to receiving one or more sets of data from one or more sourcing agents, apply enrichment to the data, and then provide the enriched data to a predetermined destination). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Isaacson, Kempf, Pollark and Saxena in order to effectively manage operations in relating to providing sales or services including providing necessary communications/insights between parties and alternative services/products to the users.

As per claims 2, 16, Isaacson et al. teaches
determining at least one service request item or at least one attribute, by parsing a statement included in the service request (para. 120, 129, 157: the types and quantities of such autocomplete keyboard shortcuts can vary widely depending on the determined intent of the user, as well as attributes of the product as the system understands it up to that point. Voice activity or gesture input or any other type of input can enable the user to select a desired option); identifying a plurality of keywords based on the at least one service request item or the at least one attribute, wherein the identifying of the at least one intent comprises identifying the at least one intent based on the plurality of keywords (para. 124, 127, 206: user input can be search terms; para. 338).  

As per claims 6-7, Isaacson et al. teaches
wherein the selecting of the plurality of atomic contracts, each of which is related to the at least one intent, comprises: mapping the at least one service request item or the at least one attribute to at least one among the plurality of atomic contracts; wherein the at least one attribute comprises at least one of an identifier indicative of a quality of the service, a cost of the service, time spent for the service, or an availability of the service (para. 122, 157: intent of the user, attributes of the products; para. 225, 244: items’ price, size, amount etc.; para. 387: identifier of the products etc.; para. 532).  

As per claim 9, Isaacson et al. teaches
wherein the generated new contract is added to the blockchain network upon determining a consensus among participants of the blockchain network (para. 548-549: another aspect could be using the blockchain to store and maintain knowledge about browser API transactions. A blockchain is a distributed database that maintains a continuously growing list of ordered records called blocks. Each block contains a timestamp and a link to a previous block. Blockchains are "an open, distributed ledger that can record transactions between two parties efficiently and in a verifiable and permanent way. The ledger itself can also be programmed to trigger transactions automatically”). Since blockchains are an open, distributed ledger that can record transactions between two parties efficiently and in a verifiable and permanent way, thus, if any transactions/contract(s) between parties that are verifiable/agreeable can be included to the pipeline of the blockchain).  

As per claim 14, Isaacson et al. teaches
wherein the service request comprises at least one of a voice request or a text-based request (para. 127: determine or predict the meaning or user intent of the text input; para. 157: voice input to select a desired option).

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Isaacson et al. (US 20170256000) in view of Kempf (US 20190058709) and further in view of Pollak et al. (US 20140324633), Saxena et al. (US 20180165611) and Lang et al. (US 20180069899).

As per claims 10-11, Isaacson et al. teaches
wherein a first atomic contract among the plurality of the atomic contacts is deployed over the blockchain network (para. 38: a purchase management engine receives the various pieces of data and correlates the data into a single user account that spans multiple purchasing platforms. The account can be stored on a blockchain as well. The complete correlated data can actually be presented at any of the traditional non-merchant sites, individual merchant sites; para. 529-531: any of the APIs or financial transactions disclosed herein could be implemented through blockchain technology. Thus, any communication between a buyer and a seller or products could be implemented through a contract on a blockchain and payment could be submitted through user addresses according to blockchain technology. For example, a smart contract programmed and implemented on a blockchain could receive and implement items in the transactions; para. 546.) 
	However, Isaacson, Kempf, Pollak and Saxena do not teach whitelist and blacklist.
	Lang teaches
with a whitelist specifying a second atomic contract which can be used with the first atomic contract associated with the whitelist and a blacklist specifying a third atomic contract which cannot be used with the first atomic contract associated with the blacklist; wherein the selecting of the plurality of atomic contracts comprises: filtering the plurality of atomic contracts with the whitelist and the blacklist (para. 44: "Blacklisting" and other approaches that focus on detecting and blocking/mitigating unwelcomed contents and access cannot implement the required security policies. On the other hand, "whitelisting" and other approaches that focus on only allowing appropriate contents and access are often unmanageable using today's manual policy implementation approaches.; para. 58, 148: whitelist, blacklist used to enforce policies in relating to services/contracts).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Isaacson, Kempf, Pollak, Saxena and Lang in order to effectively filter certain entities, product, service, etc. in order to perform appropriate data operations in relating to the transactions/operations of a certain contract.

As per claim 12, Isaacson et al. teaches at para. 548-549: another aspect could be using the blockchain to store and maintain knowledge about browser API transactions. A blockchain is a distributed database that maintains a continuously growing list of ordered records called blocks. Each block contains a timestamp and a link to a previous block. Blockchains are "an open, distributed ledger that can record transactions between two parties efficiently and in a verifiable and permanent way. The ledger itself can also be programmed to trigger transactions automatically. Decentralized consensus can therefore be achieved with a blockchain. This makes blockchains suitable for the recording of events such as purchasing transactions as disclosed herein). Since blockchains are an open, distributed ledger that can record transactions between two parties efficiently and in a verifiable and permanent way, thus, if a party/seller website can be included to the pipeline of the blockchain via consensus in relating to sales/contracts etc. – See para. 529: a smart contract programmed and implemented in a blockchain could receive and implement items in the transactions; para. 549: decentralized consensus can therefore be achieved with a blockchain. This makes blockchains suitable for the recording of events such as purchasing transactions as disclosed herein; para. 545-546; para. 551-552: The management system that utilizes information about purchases to help a user can draw upon information in the blockchain for that transaction or for that browser. Other transactions such as Amazon.com purchases could also be input to the blockchain for that user or that account. The claim could cover receiving information about a purchase made via the Internet and creating a blockchain record utilizing the information. As later purchases are made using the account, API, browser, PWA, App., person, etc. can be added to that blockchain to record and make available the information. 
However, Isaacson, Kempf, Pollak and Saxena do not teach whitelist and blacklist.
	Lang teaches
wherein the first atomic contract, the whitelist, and the blacklist associated with the first atomic contract are verified by participants of the blockchain network on the blockchain network and added to the blockchain network upon approval by the participants para. 44: "Blacklisting" and other approaches that focus on detecting and blocking/mitigating unwelcomed contents and access cannot implement the required security policies. On the other hand, "whitelisting" and other approaches that focus on only allowing appropriate contents and access are often unmanageable using today's manual policy implementation approaches; para. 54: policy teasing allows the formal verification that the access policy meets certain properties; para. 58, 132,148: whitelist, blacklist used to enforce policies in relating to services/contracts).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Isaacson, Kempf, Pollak, Saxena and Lang in order to effectively filter certain entities, product, service, etc. in order to perform appropriate data operations in relating to the transactions/operations of a certain contract.

As per claim 13, Isaacson et al. teaches 
determining that the smart contract pipeline is available in the blockchain network, wherein, when the smart contract pipeline is available, executing the smart contract pipeline (para. 24: the browser API can be deployed in any context and at any stage where a purchase might occur. Any user interface, such as a messenger application, can be considered like a "browser" and can be configured to exchange communication with a site to enable the purchasing experience; para. 548-549: another aspect could be using the blockchain to store and maintain knowledge about browser API transactions. A blockchain is a distributed database that maintains a continuously growing list of ordered records called blocks. Each block contains a timestamp and a link to a previous block. Blockchains are "an open, distributed ledger that can record transactions between two parties efficiently and in a verifiable and permanent way. The ledger itself can also be programmed to trigger transactions automatically. Decentralized consensus can therefore be achieved with a blockchain. This makes blockchains suitable for the recording of events such as purchasing transactions as disclosed herein). Since blockchains are an open, distributed ledger that can record transactions between two parties efficiently and in a verifiable and permanent way, thus, if a party/seller website can be included to the pipeline of the blockchain via consensus in relating to sales/contracts etc. – See para. 529: a smart contract programmed and implemented in a blockchain could receive and implement items in the transactions; para. 549: decentralized consensus can therefore be achieved with a blockchain. This makes blockchains suitable for the recording of events such as purchasing transactions as disclosed herein; para. 545-546; para. 551-552: The management system that utilizes information about purchases to help a user can draw upon information in the blockchain for that transaction or for that browser. Other transactions such as Amazon.com purchases could also be input to the blockchain for that user or that account. The claim could cover receiving information about a purchase made via the Internet and creating a blockchain record utilizing the information. As later purchases are made using the account, API, browser, PWA, App., person, etc. can be added to that blockchain to record and make available the information. 
Isaacson, Kempf and Pollark do not explicitly teach pipeline.
	Saxena et al. teaches at para. 298: sales commerce functions broadly refer to commerce-related activities, operations or processes associated with the sale of a commercial offering, such as a good, service or work, the seller of a commercial offering completes a sale in response to an interaction with the buyer; para. 302: the resulting commerce-related, blockchain-associated cognitive insights for sales may also include a smart contract containing instructions for an individual to complete a purchase of one or more kitchen appliances of their choice… results in the execution of the smart contract; para. 46-47: the user may receive a notification while they are eating lunch at a recommended restaurant that their next flight has been canceled due to the previously-scheduled aircraft being grounded. As a result, the user may receive two cognitive insights suggesting alternative flights on other carriers. Thus, due to the smart contract pipeline is no longer available because of service interruption, generating a new/alternative smart contract pipeline by provide alternative contract(s) for the users to elect, e.g., flight at certain time, additional charges etc. or alternative atomic transportation contract is arranged for completing a service – see para. 191; para. 103: the dynamic pipeline engine 438 is implemented to interact with the dataset engine 322 to perform various operations related to receiving one or more sets of data from one or more sourcing agents, apply enrichment to the data, and then provide the enriched data to a predetermined destination). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Isaacson, Kempf, Pollark and Saxena in order to effectively manage operations in relating to providing sales or services including providing necessary communications/insights between parties and alternative services/products to the users.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mossbarger (US 20150244690) teaches at para. 147-150: it may be useful to view verinyms as digital properties. In this context, ownership policies act as digital property deeds, control policies act as the "keys" for use of the property, and the verinym name is the property address. Exchange of property is an important activity, and a core requirement for meaningful agreements. For instance, money is one form of property that may be exchanged, through contract, for other forms of property. Verinyms in an ENT system may be swapped. In a typical embodiment, this swap should be atomic. That is, it should happen completely or not happen at all. This prevents one party from retaining rights to their digital goods while the counter-party has simultaneously given up rights. Atomicity ensures that the transaction is always fair, and that it completes successfully or does not complete at all.
Ovalle (US 20180096752) teaches at para. 10: a digital ledger uses smart contracts; para. 74-75: blockchain; para. 262: service requests. Christidis et al. (US 10360191) teaches blockchain network and consensus – col. 2:53-66; smart contract block chain at col. 3:45-67.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        6/15/2022



/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163